        Case 2:20-cv-05580-CFK Document 18 Filed 01/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FCS CAPITAL LLC, et al.,                             :       CIVIL ACTION
               Plaintiffs,                           :
                                                     :
              v.                                     :
                                                     :
JOSHUA L THOMAS, ESQUIRE,                            :
              Defendant.                             :       NO. 20-cv-05580


                                            NOTICE

       AND NOW, this 19th day of January 2021, it is NOTICED that the Initial Pretrial

Conference (Rule 16) scheduled, via telephone, for Tuesday, January 19, 2021 at 10:30 a.m.

before the Hon. Chad F. Kenney, is hereby CANCELED because Defendant failed to comply

with the Court’s Rule in that the Defendant completely ignored the Court’s clear instructions to

provide information regarding malpractice insurance, its existence, whether it is in dispute, and

to provide all identifying information.

       Defendant’s reference to Plaintiffs, indicating that they will no longer need any more

discovery seems to be the basis for this blatant and obvious resistance to complying with the

Court’s order and that is totally unacceptable. One could conclude that Defendant is determined

to play fast and loose with the Court’s instructions from the very outset of this litigation and to

follow Defendant’s own path as he sees convenient to suit his ends and purposes.


                                             /s/ Chad F. Kenney
                                             _____________________________
                                             CHAD F. KENNEY, JUDGE
